Title: From Benjamin Franklin to Deborah Franklin, 13 February 1768
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child
London, Feb. 13, 1768
I received your kind Letter per Capt. Story,  of Nov. 19, and a subsequent one per Capt. Falkner without date. I have received also the Indian and Buckwheat Meal that they brought from you, with the Apples, Cranberries and Nuts, for all which I thank you. They all prove good, and the Apples were particularly welcome to me and my Friends, as there happens to be scarce any of any kind in England this Year. We are much obliged to the Captains, who are so good as to bring these things for us, without charging any thing for their Trouble.
I am much concern’d for my dear Sister’s Loss of her Daughter. It was kind in you to write her a Letter of Condoleance. I have also written to her on the occasion. I am not determind about bringing Sally over with me, but am oblig’d to you for the kind manner in which you speak of it, and possibly I may conclude to do it.
I am sorry you had so much Trouble with that Nelson. By what is now said of her here, she did not deserve the Notice you took of her, or that any Credit should be given to her Stories. I am afraid she has made Mischief in my Family by her Falshoods. I think your Advice good not to help any one to Servants; I shall never be concern’d in such Business again. I never was lucky in it.
My love to all our Relations and Friends, and to Mr. and Mrs. Duffeld, and to Mrs. Redman. I am much pleas’d with her Daughter’s Writing, particularly for its Correctness.
I am now, and have been all this Winter, in very good Health, Thanks to God. I only once felt a little Admonition as if a Fit of the Gout would have attack’d me, but it did not. Whether sick or well, I am ever, my dear Debby Your affectionate Husband
B Franklin

Mrs. Stevenson presents her Respects and Sally Franklin her Duty.
Capts. Falkener, Sparks and Story all sail next Week, by whom I shall write to my Friends, in general, and to Sally. My Love to her.
I forgot to tell you, that a certain very great Lady, the best Woman in England,  was graciously pleas’d to accept some of your Nuts, and to say they were excellent. This to your self only.

